     CASE 0:18-cr-00197-PAM-HB Document 87 Filed 06/18/19 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                                 Crim. No. 18-197 (PAM/HB)

                            Plaintiff,

v.                                                   MEMORANDUM AND ORDER

Detloff Marketing and Asset
Management, Inc., Jeffery J. Detloff,
and Lori K. Detloff,

                            Defendants.


      This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Hildy Bowbeer.          (Docket No. 77.)      The R&R

recommends denying Defendant Jeffery Detloff’s Motions to Suppress (Docket Nos. 42

and 43), and Defendant Detloff Marketing and Asset Management’s Motion to Suppress

(Docket No. 54). Defendants filed timely objections to the R&R. (Docket Nos. 78, 79.)

      The Court must conduct a de novo review of any portion of the R&R to which

specific objections are made. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b); D. Minn.

L.R. 72.2(b). Based on that de novo review, and for the reasons set forth below, the

Court overrules Defendants’ objections and adopts the R&R.

BACKGROUND

      The full factual background of this matter is set forth in the R&R and need not be

repeated here. In short, the Detloffs and Detloff Marketing and Asset Management

(“DMAM”) are suspected of engaging in a scheme to defraud various financial
      CASE 0:18-cr-00197-PAM-HB Document 87 Filed 06/18/19 Page 2 of 10



institutions by submitting false bids and invoices and by soliciting/receiving kickbacks.

On June 10, 2015, FBI Agent Jonathan Holden and Assistant United States Attorney

(“AUSA”) Andrew Rosa questioned Jeffery Detloff in his office at DMAM’s facility

while agents conducted a search of the building. Detloff challenges the constitutionality

of his questioning. Both Detloff and DMAM challenge the constitutionality of: (1) the

search warrants; (2) the May 2015 search of Detloff’s trash as part of the FBI’s

investigation; and (3) the search of a storage area within DMAM’s facility.

DISCUSSION

A.     Constitutionality of Questioning

       Detloff argues that his statements during questioning should be suppressed

because he was subjected to a custodial interrogation and was not given a Miranda

warning.

       “Miranda . . . requires that a warning as to the availability of the privilege against

self-incrimination and to the assistance of counsel be issued prior to questioning

whenever a suspect is (1) interrogated (2) while in custody.” United States v. Griffin,

922 F.2d 1343, 1347 (8th Cir. 1990) (emphasis omitted). The Court must therefore

determine whether Detloff was in custody while federal agents were questioning him in

his office at DMAM’s facility. “Custody occurs either upon formal arrest or under any

other circumstances where the suspect is deprived of his freedom of action in any

significant way.” Id. (emphases omitted). But not all interactions with law enforcement

rise to the level of custody; only if the individual reasonably believes that his “freedom of

action ha[s] been curtailed to a ‘degree associated with formal arrest’” is he in custody

                                             2
      CASE 0:18-cr-00197-PAM-HB Document 87 Filed 06/18/19 Page 3 of 10



for purposes of Miranda.     Id. (quoting California v. Beheler, 462 U.S. 1121, 1125

(1983)).

       To determine whether Detloff was in custody, Griffin suggests consideration of

the following factors:

       (1) whether the suspect was informed at the time of questioning that the
       questioning was voluntary, that the suspect was free to leave or request the
       officers to do so, or that the suspect was not considered under arrest;
       (2) whether the suspect possessed unrestrained freedom of movement
       during questioning; (3) whether the suspect initiated contact with
       authorities or voluntarily acquiesced to official requests to respond to
       questions; (4) whether strong arm tactics or deceptive stratagems were
       employed during questioning; (5) whether the atmosphere of the
       questioning was police dominated; or, (6) whether the suspect was placed
       under arrest at the termination of the questioning.

Id. at 1349.

       As discussed below, these factors indicate that Detloff was not in custody during

his questioning.

       1.      Voluntary Questioning and Freedom to Leave

       Agent Holden and AUSA Rosa were present during Detloff’s interview. Detloff

alleges that because Holden and Rosa cannot recall whether they informed Detloff that

the interview was voluntary, this factor weighs “substantially in favor of suppression.”

(Docket No. 78 at 10.)     However, even if the agents failed to inform Detloff that

questioning was voluntary and he was free to leave, “‘the opposite inference’—that a

suspect not being told he is free to leave during police questioning is a strong indication

he was in custody—does not necessarily follow, because ‘the touchstone of our inquiry

remains whether [the suspect] was restrained as though he were under formal arrest.’”


                                            3
        CASE 0:18-cr-00197-PAM-HB Document 87 Filed 06/18/19 Page 4 of 10



United States v. Laurita, 821 F.3d 1020, 1024 (8th Cir. 2016); (quoting United States v.

Lowen, 647 F.3d 863, 868 (8th Cir. 2011)). As stated in the R&R, there is no evidence in

the record that Detloff was restrained in any way or that he was denied freedom of

movement or action.        Additionally, Agent Holden testified that Detloff was free to

terminate the interview or leave the room at any time. (Tr. (Docket No. 72) at 30-31.)

The R&R correctly determined that this factor weighs minimally in the custody analysis.

        2.     Unrestrained Freedom of Movement

         Similarly, there is no evidence that Detloff was restrained in any way during the

interview. Detloff points to the fact that he was escorted by an agent during the search of

DMAM’s facility. But the questioning started before the search of DMAM’s facility, and

the agent only escorted Detloff after the questioning ended. (Tr. at 32, 56.) Whether

Detloff’s movement was restrained during execution of the search warrant is not relevant

to whether he was in custody during his interrogation. Detloff’s objections on this point

are without merit and this factor weighs in favor of a finding that Detloff was not in

custody.

        3.     Voluntary Acquiescence to Questioning

        The Eighth Circuit “has frequently found custody lacking where suspects take the

initiative to offer statements or voluntarily arrange for questioning.” Griffin, 922 F.2d at

1351.    When Agent Holden approached Detloff in the DMAM facility parking lot,

Detloff agreed to an interview of his own volition. (Tr. at 21.) Detloff also suggested

that the interview take place in his personal office on the premises. (Id. at 24.) Detloff



                                             4
        CASE 0:18-cr-00197-PAM-HB Document 87 Filed 06/18/19 Page 5 of 10



was calm, businesslike, and responsive to questioning throughout the interview. (Id. at

69-70.) This factor weighs heavily in favor of finding that Detloff was not in custody.

         4.      Strong-Arm Tactics

         Detloff concedes that this factor weighs “minimally” in this matter, although he

argues that Agent Holden used strong-arm tactics when he informed Detloff that it was a

crime to lie to a federal agent. (Docket No. 78 at 12.) Strong-arm tactics include:

         [C]onfronting suspects with false or misleading witness statements,
         repeatedly lying to the suspect, [] employing a good cop-bad cop routine, . .
         . separating the suspect from nearby friends or family to deprive the suspect
         of outside support, utilizing persistent and relentless questioning, giving
         false legal advice to attempt to trick the suspect into confessing to a crime,
         or manipulating the suspect’s insecurities about his or her surroundings.

United States v. Peterson, No. 14cv328, 2015 WL 1585507, at *7 (D. Minn. April 2,

2015) (Tunheim, J.) Detloff has cited no legal authority to support his argument 1 and

there is no evidence that any of the Peterson examples of strong-arm tactics occurred.

The Court agrees with the R&R’s analysis of this factor and finds that no strong-arm

tactics were used during Detloff’s questioning.

         5.      Police-Dominated Atmosphere

         When analyzing this factor, “[t]he question is whether the entire context of the

questioning, including such considerations as place and length of the interrogation,

demonstrates that the course of the investigation was police dominated.” Griffin, 922

F.2d at 1352.       Where the police “‘dictate the course of conduct followed by the

[suspect]’” or their conduct “leads a suspect to believe that the police have taken full


1
    Detloff’s citation to Jenner v. Smith, 982 F.2d 329 (8th Cir. 1993) is inapposite.
                                                5
     CASE 0:18-cr-00197-PAM-HB Document 87 Filed 06/18/19 Page 6 of 10



control of the scene,” the existence of custody is more likely. Id. (quoting United States

v. Jones, 630 F.2d 613, 616 (8th Cir. 1980)). Notably, the Eighth Circuit has declined to

find that an atmosphere is police-dominated when the questioning occurs at the suspect’s

workplace, because it is a location where the suspect “would be comfortable and less

threatened.” United States v. Wallace, 323 F.3d 1109, 1113 (8th Cir. 2003).

       Detloff again objects based on the atmosphere during the execution of the search

warrant rather than the atmosphere during questioning, arguing that because there were

five to seven agents present in the building during the search, law enforcement had taken

full control of the scene. (Docket No. 78 at 13.) However, the number of agents

executing the search warrant is not relevant to the atmosphere during the interview. Only

Agent Holden and AUSA Rosa were present at the interview, and neither restricted

Detloff’s movement or his freedom to end the interview. The interview took place in

Detloff’s office, a location of his choosing, and there is no evidence that strong-arm

tactics or stratagems were employed. The atmosphere was not police-dominated and this

factor weighs against a finding that Detloff was in custody.

       6.     Arrest

       Detloff was not arrested at any point during the June 10, 2015, questioning or

subsequent search of DMAM’s facility. (Tr. at 31.) Detloff concedes as much in his

objections. (Docket No. 78 at 14.) This factor weighs against a finding of custody.

       7.     Conclusion

       Detloff’s objections to the R&R are largely based on the actions of police during

the execution of the search warrant and not what occurred during questioning. It is

                                             6
      CASE 0:18-cr-00197-PAM-HB Document 87 Filed 06/18/19 Page 7 of 10



undisputed that Detloff agreed to questioning, suggested a location for questioning, was

calm and cooperative throughout the interview, and was never placed under arrest. The

Griffin factors demonstrate that Detloff was not in custody during questioning, and no

Miranda warning was required. Detloff’s Motion to Suppress Statements (Docket No.

43) is denied.

B.     Search Warrants

       Defendants challenge the validity of the search warrants issued for the search of

the Detloff residence, Detloff’s “Gmail” account, and DMAM’s facility, and object to the

R&R’s conclusion that the search warrants were supported by probable cause.

Defendants have not raised specific objections to the R&R’s conclusion, but rather rely

on “earlier-filed motion[s] and testimony before the Court.” (Docket No. 78 at 20.)

       “The existence of probable cause depends on whether, in the totality of the

circumstances, ‘there is a fair probability that contraband or evidence of a crime will be

found in a particular place.’” United States v. Solomon, 432 F.3d 824, 827 (8th Cir.

2005) (quoting United States v. Murphy, 69 F.3d 237, 240 (8th Cir. 1995)). The issuing

Magistrate Judge’s determination of probable cause is given “great deference.” United

States v. Leon, 468 U.S. 897, 914 (1984) (citation omitted).

       Defendants’ earlier-filed motions fail to raise any specific deficiencies in the

warrants, but rather generally allege that the warrants lack probable cause. Defendants

have similarly failed to point to any specific shortcomings in the affidavits in support of

each warrant. After review of each warrant and affidavit (Gov’t Exs. 6, 7, 8), the Court is

satisfied that each included ample factual and background information to establish a fair

                                            7
      CASE 0:18-cr-00197-PAM-HB Document 87 Filed 06/18/19 Page 8 of 10



probability that evidence would be found in each location. This conclusion is further

supported by the R&R’s extensive analysis, which need not be repeated here. The search

warrants were supported by probable cause, and Defendants’ objections are overruled.

C.     Trash Search

       Agent Holden searched Detloff’s trash on May 18, 2015, as part of his

investigation. Defendants argue that Detloff retained a reasonable expectation of privacy

in his trash due to its location on Detloff’s property. Specifically, Defendants contend

that the R&R improperly relied on California v. Greenwood, 486 U.S. 35 (1988) to

determine that the search was permissible. According to Defendants, the Government

has not established that the search was proper because Agent Holden remembers little of

the event.

       “A warrantless search of an individual’s trash violates the Fourth Amendment

only where the individual has a ‘subjective expectation of privacy in [the] garbage that

society accepts as objectively reasonable.’” United States v. Thompson, 881 F.3d 629,

632 (8th Cir. 2018) (quoting Greenwood, 486 U.S. at 39). There is no reasonable

“expectation of privacy in trash left for collection in an area accessible to the public.”

Greenwood, 486 U.S. at 41.

       Defendants’ suggestion that Greenwood has been superseded by decisions in

Florida v. Jardines, 569 U.S. 1 (2013), and United States v. Jones, 565 U.S. 400 (2012), is

inaccurate. Neither of those cases overturned Greenwood, and neither address trash

searches. As recently as 2018, the Eighth Circuit relied on Greenwood as the authority

for trash searches. Thompson, 881 F.3d at 632.

                                            8
      CASE 0:18-cr-00197-PAM-HB Document 87 Filed 06/18/19 Page 9 of 10



       Defendants also contend that because Agent Holden could not recall on which side

of the driveway the trash cans were located, whether the lids were open or closed,

whether they were full or empty, what color they were, or how many there were, the

Government has not established that the search was proper. (Docket No. 79 at 2, 4.)

However, these facts are irrelevant to Detloff’s expectation of privacy. What is relevant

is whether the trash was left for collection in an area accessible to the public. Agent

Holden testified that Detloff’s trash cans were at the curb when he searched them. (Tr. at

35.) There is no reasonable expectation of privacy in trash left out on the curb for a

trash-collection service. Greenwood, 486 U.S. at 41-42. The search of Detloff’s garbage

did not violate his constitutional rights.

D.     Storage Area Search

       Finally, Defendants challenge the consensual search of a storage area in DMAM’s

facility. Defendants claim that Detloff was subjected to duress or coercion, and therefore

his consent to search the storage area was not truly voluntary.

       “A warrantless search is valid if conducted pursuant to the knowing and voluntary

consent of the person subject to a search.” United States v. Brown, 763 F.2d 984, 987

(8th Cir. 1985). Whether “consent to a search was in fact ‘voluntary’ or was the product

of duress or coercion, express or implied, is a question of fact to be determined from the

totality of all the circumstances.” Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973).

       FBI agents asked Detloff for permission to search the storage facility and he

signed a “consent to search” form. (Tr. at 71; Gov’t Ex. 5.) Defendants merely rely on

their earlier arguments regarding statement suppression to support the notion that

                                             9
     CASE 0:18-cr-00197-PAM-HB Document 87 Filed 06/18/19 Page 10 of 10



Detloff’s consent was not voluntary. (See Docket No. 78 at 20; Docket No. 79 at 9.)

However, there is no evidence that Detloff was subject to coercion or duress. While

Detloff was accompanied by an agent during the search of DMAM’s facility, he was still

free to move about the building as he pleased and was free to leave if he wished. (Tr. at

64.) Detloff’s demeanor was calm and businesslike. (Id. at 28.) Defendants have

offered no evidence that Detloff was under coercion or duress when he signed the consent

form. This search did not violate Detloff’s constitutional rights.

CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that:

          1. The R&R (Docket No. 77) is ADOPTED;

          2. Defendant Jeffery Detloff’s Motion to Suppress Search and Seizure

              Evidence (Docket No. 42) is DENIED;

          3. Detloff’s Motion to Suppress Statements (Docket No. 43) is DENIED; and

          4. Defendant Detloff Marketing and Asset Management’s Motion to Suppress

              Evidence Obtained as a Result of Search and Seizure (Docket No. 54) is

              DENIED.


Dated: June 18, 2019
                                          s/ Paul A. Magnuson
                                          Paul A. Magnuson
                                          United States District Court Judge




                                             10
